442 F.2d 928
Daniel Lee JACKSON et al., Plaintiffs-Appellants,v.William DOBBS et al., Defendants-Appellees.
No. 30266.
United States Court of Appeals, Fifth Circuit.
March 30, 1971.

Howard Moore, Jr., Peter E. Rindskopf, Atlanta, Ga., Jack Greenberg, Michael Meltsner, New York City, for appellants.
Lloyd Sutter, Atlanta, Ga., W. K. Campbell, Campbell & Campbell, Covington, Ga., Gambrell, Russell, Moye & Killorin, Atlanta, Ga., for appellees.
Before GEWIN, COLEMAN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
In this case against certain city officials of Covington, Georgia, appellants attack an ordinance of the city regulating parades, demonstrations, assemblies and picketing, under which they were arrested, and sought a temporary and preliminary injunction.  After a hearing the Court denied appellants' motion for a temporary and preliminary injunction; the record before us does not indicate that the court dismissed the complaint.


2
We affirm the judgment of the district court denying injunctive relief and remand the case with direction to dismiss the complaint.  Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971); Boyle v. Landry, 401 U.S. 77, 91 S.Ct. 758, 27 L.Ed.2d 696 (1971); Samuels v. Mackell, 401 U.S. 66, 91 S.Ct. 764, 27 L.Ed.2d 688 (1971); Dyson v. Stein, 401 U.S. 200, 91 S.Ct. 769, 27 L.Ed.2d 781 (1971); Perez v. Ledesma, 401 U.S. 82, 91 S.Ct. 674, 27 L.Ed.2d 701 (1971); Byrne v. Karalexis, 401 U.S. 216, 91 S.Ct. 777, 27 L.Ed.2d 792 (1971).  See also: Gordon v. Landrieu, 442 F.2d 926 (5th Cir. 1971); Gornto v. Thomas, et al., 439 F.2d (5th Cir. 1971).


3
Affirmed and remanded with directions.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
Before GEWIN, COLEMAN and AINSWORTH, Circuit Judges.

PER CURIAM:

6
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.